Exhibit 10.2
VOTING AGREEMENT


This VOTING AGREEMENT ("Agreement") is made and entered on July 12, 2007 (the
“Effective Date”) by and between Lucayan Oil and Gas Investments, Ltd. (“LOGI”)
and Texhoma Energy, Inc. a Nevada corporation (“Texhoma”), each individually a
“Party,” and collectively the “Parties.”


WITNESSETH:


WHEREAS, LOGI currently holds 18,174,000 shares of the common stock of Texhoma
(the “Texhoma Common Stock”);


WHEREAS, Texhoma previously appointed William M. Simmons and Daniel Vesco as
Directors of Texhoma (the “Directors”), which Directors require LOGI to enter
into this Voting Agreement (and a previous Voting Agreement, between various
other shareholders of Texhoma) in connection with their agreeing to serve as
Directors of Texhoma; and


WHEREAS, the Parties desire to set forth in writing certain rights and
restrictions, including, without limitation, voting rights with respect to the
Texhoma Common Stock owned by LOGI.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Stock.  The shares of Texhoma Common Stock of Texhoma owned by LOGI
and made a part of this Agreement as set forth on the signature page hereof,
shall be referred to herein as the "Stock".


2.           Voting. Subject to Section 4 below, LOGI agrees that it will not
vote the Shares which it holds for (i.e. in favor of) the removal of any of the
Directors for the Term of this Agreement.  LOGI also agrees that in the event of
any shareholder vote of Texhoma (either by Board Meeting, a Consent to Action
with Meeting, or otherwise) relating to the removal of the Directors; the
re-election of the Directors; and/or the increase in the number of directors of
Texhoma during the Term of this Agreement, that LOGI will vote its Shares
against the removal of the Directors; for the re-election of such Directors;
and/or vote against the increase in the number of directors of Texhoma, without
the unanimous consent of the Directors, respectively.


3.           Shares Subject to Agreement. Any additional shares of Texhoma’s
Common Stock or other voting securities, or the voting rights relating thereto,
of Texhoma that may be owned, held or subsequently acquired in any manner,
legally or beneficially, directly or indirectly, of record or otherwise, by LOGI
at any time during the term of this Agreement as a result of the ownership of
the Stock that is referred to in this Agreement whether issued incident to any
stock split, stock dividend, increase in capitalization, recapitalization,
merger, consolidation, reorganization, or other transaction, shall be included
within the term "Stock" as used herein and shall be subject to the terms of this
Agreement; however such term shall not apply to 4,000,000 shares of the
aggregate of 18,174,000 shares of common stock of Texhoma held by LOGI, and LOGI
shall be able to vote such shares as its desires in its sole determination
without any regard to the terms and conditions of this Agreement.

      
        
      
      
Page 1 of 4   
        Voting Agreement with LOGI      
        Regarding the Common Stock of      
        Texhoma Energy, Inc.      
    


--------------------------------------------------------------------------------





4.           Breach of Fiduciary Duties.  In the event that either of the
Directors breaches his fiduciary duty to Texhoma, including, but not limited to
such Director’s conviction of an act or acts constituting a felony or other
crime involving moral turpitude, dishonesty, theft or fraud; such Director’s
gross negligence in connection with his service to Texhoma as a Director and/or
in any executive capacity which he may hold; and/or if LOGI becomes aware of
information which would lead a reasonable person to believe that such Director
has committed fraud or theft from Texhoma, or a violation of the Securities
laws  (each a “Breach of Fiduciary Duty”), this Agreement and the Voting
requirement set forth in Section 2 above shall not apply, and LOGI may vote the
Shares as it sees fit.


5.           Reservation of Rights.  All other rights and privileges of the
Stock shall be reserved to and retained by LOGI.


6.           Term.  This Agreement shall remain in full force and effect as of
the date hereof, until June 5, 2009 (the “Term”).


7.           Specific Performance.  Each Party hereto acknowledges that a remedy
at law for any breach or attempted breach of terms and provisions of this
Agreement may be inadequate, and such Parties therefore agree that the
non-breaching party shall be entitled to specific performance and injunctive and
other equitable relief in the event of any such breach or attempted breach.


8.           Successors and Assigns.  This Agreement shall be binding upon LOGI
and its respective heirs, legal representatives, successors and assigns.


9.           Waiver.  The wavier by either party to this Agreement of a breach
or violation or any provision hereof shall not operate as or be construed to be
a waiver of any subsequent breach hereof.


10.           Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


11.           Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the parties.

      
        
      
    Page 2 of 4   
        Voting Agreement with LOGI      
        Regarding the Common Stock of      
        Texhoma Energy, Inc.       
    


--------------------------------------------------------------------------------





12.           Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


13.           Amendment.  No modification, amendment, addition to, or
termination of this Agreement, nor waiver of any of its provisions, shall be
valid or enforceable unless in writing and singed by all the parties hereto.


14.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


15.           Entire Agreement.  This Agreement constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.
























[Remainder of page left intentionally blank.  Signature page follows.]





      
        
      
      
Page 3 of 4   
        Voting Agreement with LOGI      
        Regarding the Common Stock of      
        Texhoma Energy, Inc.        
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date set forth above.




Lucayan Oil and Gas Investments, Ltd.
14,174,000 Shares of Common Stock
       
/s/ Max Maxwell
 
By: Max Maxwell
 
Its: Director
         
Texhoma Energy, Inc.
         
/s/ William M. Simmons
 
By: William M. Simmons
 
It: President
 






      
        
      
        Page 4 of 4   
        Voting Agreement with LOGI      
        Regarding the Common Stock of      
        Texhoma Energy, Inc.   
    


--------------------------------------------------------------------------------


